DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Currently claims 16-17, 19-20 are pending.  Claim 1-15 and 18 have been cancelled.
Claim 17 is withdrawn as being drawn to a nonelected species.
The following rejections for claims 16 and 19-20 are newly applied as necessitated by amendment.
This action is NONFINAL.  
Withdrawn Rejections and Objections
 The 35 USC 112 rejection made in the previous office action is withdrawn based upon amendments to the claims.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty et al. (US Patent Application Publication 2011/0294684 Dec 1, 2011) as evidenced by the U95 microarray of Affymetrix (www.affymetrix.com downloaded 10/24/2019) in view of  Weimer et al. (US Patent 6248526 June 19, 2001)
Baty and U95 Affymetrix have previously been cited. 
With regard to claim 16, Baty et al. teaches a method of prognosing lung cancer based upon contacting a sample with an affymetrix chip U95 comprised of probes (e.g. reagents) to detect altered expression of probes (para 48-61).  As evidenced by the Affymetrix microarray U95 comprises probes that are from each of the genes listed in claim 16.  However, Baty et al. does not teach the probes are labeled, but rather they are placed on an affymetrix chip. 
With regard to claims 19, Baty et al. teaches detection in adenocarcinoma or squamous cell carcinoma (106-107).

It would be well within the knowledge of the ordinary artisan to take known probes (such as those on the affymetrix chip) and label the probes with a fluorescent or radioactive label in order to detect the target.  With regard to Claims 1, Weimer et al. teaches a method of labeling primers/probes (e.g. Oligonucleotides) at two ends such that the reporter fluorescent dye is at the 5' end and the quencher is at the 3' end (Column 2 lines 45-67).  Weimer et al. therefore teaches labeling fragments of DNA in order to detect a target.									Therefore it would be prima facie obvious to one of ordinary skill in the art to modify the known oligonucleotides such that they are labeled.   As taught by Weimer et al. it was well known in the art at the time of filing that fragments of nucleotides can be labeled with the intended result of detecting a target.  The ordinary artisan would have a reasonable expectation of success of labeling any fragments of nucleotides including the oligonucleotides of Baty with the intended result of detection.  



Conclusion
No claims allowed.  It is noted that a combination of the recited genes that would be “consisting of” appears to be free of the cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634